Exhibit 10.2
GROUP SHORT TERM DISABILITY REINSURANCE AGREEMENT
THIS AGREEMENT is between SAFECO LIFE INSURANCE COMPANY of Seattle, Washington
(hereinafter “Insurer”) and DUNCANSON & HOLT SERVICES, INC., a Maine
corporation, as Managing Agent (hereinafter “Managing Agent”) for each of the
participating reinsurers collectively referred to in this Agreement as the
American Disability Reinsurance Underwriters Syndicate (ADRUS) and listed in
Appendix A (hereinafter “Reinsurer”).
The Managing Agent represents and warrants that the Reinsurer has authorized the
Managing Agent to enter into, execute and deliver agreements of this sort on its
behalf and to exercise all of its rights and perform all of its obligations
under such agreements on its behalf, including but not limited to, underwriting
of policies, collection of premiums, and management of claims in accordance with
the terms of such agreements. All performances required by and for the Reinsurer
under this Agreement shall be conducted through the Managing Agent.
In consideration of the mutual promises set forth below, the parties agree as
follows:
ARTICLE I. GENERAL PROVISIONS
The effective date of this Agreement is January 1, 1999. On and after this date,
one hundred percent (100%) (hereinafter referred to as the “Reinsured
Percentage”) of the Insurer’s liability (hereinafter referred to as “Underlying
Risk”) for the group short term disability insurance policies written on or
after January 1, 1999 will be ceded to and reinsured by the Reinsurer. For group
short term disability policies effective prior to January 1, 1999, the Reinsured
Percentage shall become one hundred percent (100%) as of that date.
Other terms and conditions of this Agreement are as follows:

A)   For risks reinsured under this Agreement, the Insurer will use only those
policy forms which have been approved by the appropriate regulatory authorities.
After the Reinsurer has reviewed and approved copies of these forms, and
insurance policies have been accepted by the Policyholder and administered in
accordance with the terms of this Agreement, the Reinsurer will be liable to the
Insurer for the Reinsured Percentage in accordance with the provisions of the
policies reinsured.   B)   The Insurer, by executing this Agreement, represents
that it is licensed to do insurance business in every state, district or
territory of the United States, or the District of Columbia, in which it does
business; and that it is licensed to write the group health and disability
insurance policies which are the subject of this Agreement.

 



--------------------------------------------------------------------------------



 



C)   This Agreement represents an exclusive reinsurance arrangement between the
parties for short term disability business. All business quoted using rates
provided by the Reinsurer shall be reinsured under this Agreement. In the event
the Reinsurer declines to accept any policy, the Insurer may reinsure such
policy with another reinsurer.   D)   Upon agreement of risk and benefits
between Reinsurer and Insurer, any increase in benefit liability resulting from
Insurer’s divergence from same shall be borne by the Insurer. The Reinsurer does
not assume liability for any risk not agreed upon and which is incurred as a
result of errors, intentional or otherwise, in the policy and/or certificate
issued:

ARTICLE II. UNDERWRITING

A)   Any reinsurance under this Agreement will be effected only through the
express written consent of the Reinsurer for each case submitted under any
disability insurance policy covered by this Agreement. The Insurer will submit
underwriting data to the Reinsurer and the Reinsurer will inform the Insurer of
its decision to accept or reject liability. The Reinsurer will make available to
the Insurer the underwriting data prepared and used in making its determination.
The reinsurer agrees to reinsure all policies in force on January 1, 1999,
without regard to any policy underwriting.       The Reinsurer has the right to
approve individuals insured under any policy as a condition of its acceptance of
that policy. The Reinsurer may waive this right for some or all policies at any
time.   B)   The Reinsurer shall keep and maintain appropriate records of
evidence of insurability, including but not limited to the policy, applications,
certificates of coverage, medical forms, and other evidence of insurability, for
at least three (3) years. Upon termination of this Agreement, the Reinsurer will
retain and Insurer shall have access to such information for the later of three
(3) years from termination date or the date the last active claim ceases.   C)  
Either the Insurer or the Reinsurer may, at any reasonable time during normal
working hours of the Insurer and upon provision of written notice fourteen
(14) days in advance, review and audit the records of the other party relating
to business reinsured under this Agreement.

2



--------------------------------------------------------------------------------



 



ARTICLE III. FINANCIAL RESPONSIBILITIES AND TRANSACTIONS

A)   The Insurer shall remit premium for reinsured group short term disability
policies to the Reinsurer by the tenth (10th) of each month. The monthly report
provided will contain all of the cash activity reported to the Insurer in the
previous month in addition to information mutually agreed to by the Insurer and
the Reinsurer.       The Insurer will follow all prudent procedures for premium
collection and will notify the Reinsurer of all reinsured policies for which
premium is overdue by thirty (30) days of the due date. The Reinsurer may assess
an interest charge equal to the interpolated seven (7) year value of five
(5) year and ten (10) year United States Treasury Bonds on premium overdue by
more than thirty (30) days.       If the premium payment period for any policy
comprising the Underlying Risk is other than monthly, the parties to this
Agreement shall determine, by mutual consent, the proper method of reporting,
accounting, and transferring of balances.       For past due premiums on all
reinsured policies for which premiums remain due and unpaid for thirty (30) days
following their due date, the Insurer shall take appropriate action to terminate
all prospective liability in accordance with the policy provisions and shall
institute its usual collection procedures. If the Insurer fails to take
appropriate action to terminate all prospective liability, the Reinsurer
reserves the right to terminate reinsurance of such ceded policies for which
premiums remain unpaid for thirty (30) days past their due date.   B)   For any
business sold under this Agreement, the Reinsurer will specify the percentage of
premium to be paid to it for reinsurance of each policy at the time Reinsurer
accepts liability under the terms of the Underwriting Article of this Agreement.
  C)   The liability of the Reinsurer shall begin simultaneously with the
Reinsurer’s acceptance of reinsurance for a short term disability insurance
policy, subject to the terms of this Agreement.   D)   The Insurer is
responsible for paying all premium taxes concerning any business covered by this
Agreement   E)   Upon provision of written notice fourteen (14) days in advance,
each party shall have the right, at any reasonable time during normal working
hours, to inspect, at the office of the other party, all non-proprietary,
non-confidential and non-privileged books, records and documents relating to
policies reinsured under this Agreement.

3



--------------------------------------------------------------------------------



 



F)   If the Insurer fails to pay the consideration described in this Article,
the Reinsurer shall have the right to terminate, from the date up to which the
policy premiums have been paid, its obligation for that portion of the
Underlying Risk for which consideration is in arrears.   G)   The Reinsurer will
be bound by the consideration it specifies for a particular policy. However, on
any date that the Insurer has the right to terminate a policy or change the
premium for said policy, the Reinsurer may, with sixty (60) days advance notice,
modify the rate of consideration or terminate reinsurance on the policy. The
Insurer shall then be bound by the modification.   H)   Reinstatement of the
reinsurance on ceded policies which have been terminated under any provision of
this Article shall be at the Reinsurer’s discretion.   I)   Each party to this
Agreement shall have the right to offset any balance(s), or any other amounts
due relating to this or related agreements. In the event of the insolvency of a
party to this Agreement, offsets shall only be allowed in accordance with the
Insolvency Article of this Agreement.

ARTICLE IV. CLAIMS
The Insurer shall promptly transmit to the Reinsurer all claims, proofs of loss
and supplemental statements of disability submitted on a policy reinsured
hereunder. Upon receipt thereof the Reinsurer will pay the claim and/or
recommend other appropriate action. The Reinsurer will not be liable for any
claim received from the Insurer more than one year after this claim has been
received in the Insurer’s office. The Reinsurer may change the reinsurance rate,
retroactive to the last renewal date, if the receipt of a claim reported to the
Reinsurer is more than one year after receipt by the Insurer and if the timely
receipt would have caused a different reinsurance rate to be charged.

A)   All services will be performed in accordance with Appendix B, the Claims
Management Agreement. This Agreement includes administrative procedures
particular to the claims management process and includes, but is not limited to:
Authorization to Pay Claims, Claim Administration Guidelines, Claim Data;
Payment of Benefits; Payment of Claim Expenses; Right to Audit; and is mutually
agreed to by the parties of this Agreement.

4



--------------------------------------------------------------------------------



 



B)   The Reinsurer will undertake the defense of any suit, or portion of a suit,
which is based or alleged to be based on claims for benefits under group
disability policies covered by this Agreement where the claim is first commenced
after the effective date of this Agreement, and the underlying policy is
effective on or after the effective date of this Agreement. Except as otherwise
provided in this Agreement, choice of counsel and management of any such suit,
or portion of such suit, shall be agreed upon by the Insurer and the Reinsurer,
which will have the exclusive right to settle any such suit, when in its
informed and good faith opinion, it is appropriate to do so. The Insurer will
cooperate with the Reinsurer in the defense of such suits.   C)   The Insurer
and the Reinsurer will notify each other promptly of any litigation brought
against it with respect to the policies covered by this Agreement are.   D)  
Claims for Extra-Contractual Amounts. “Extra-Contractual Amounts” are amounts
outside of contractual benefits which may include, but are not necessarily
limited to: punitive, exemplary, compensatory or consequential damages or
plaintiffs litigation-related costs and fees.

  i)   If extra-contractual amounts are awarded against the Insurer solely as a
result of the Reinsurer’s decision, action, delay or failure to act, the
Reinsurer shall pay one hundred percent (100%) of all such amounts.     ii)   If
extra-contractual amounts are awarded against the Insurer solely as a result of
Insurer’s decision, action, delay, or failure to act, the Reinsurer shall have
no (0%) percentage of liability for the payment of extra-contractual amounts.  
  iii)   When extra-contractual amounts are awarded against the Insurer as a
result of both the Reinsurer’s and the Insurer’s decision, action, delay or
failure to act, the parties agree to share in the payment of any
extra-contractual amounts.     iv)   To expedite the resolution of certain
claims, amounts other than policy benefits may be added to a claim settlement.  
      Allocation of responsibility for decisions, actions, delays, or failures
to act shall be determined by the parties’ agreement subsequent to good faith
negotiation. Said determination is solely for the purpose of efficient
administration of this Agreement and for determining who shall assume the costs
in certain instances. If agreement on such allocation cannot be reached, the
matter shall be addressed in accordance with the Arbitration Article of this
Agreement.         If any portion of this subsection (D) is deemed to be illegal
under any law (decisional or statutory) or regulation of any Federal, State or
local government, insofar as it applies to that area’s jurisdiction, then said
portion is automatically terminated.

5



--------------------------------------------------------------------------------



 



E)   The Reinsurer hereby agrees to provide claim management services for all
group short term disability claims of the Insurer with dates of disability prior
to January 1, 1999. For an initial payment of $230 per claim, and monthly
payment of $75 per claim thereafter for the duration of the claim, Reinsurer
shall manage such claims in accordance with the practices and procedures
outlined in the Claims Service Agreement.       The Insurer agrees to prefund an
account for claim payments sufficient to cover STD payments. The Insurer can
prefund on a weekly basis. The Insurer will also pay a fee of $4,000 which will
be refunded if the reinsured profit margin exceeds 7% for 1999.   F)   The
Reinsurer will deposit federal and/or state income tax as requested by the
claimant. In so doing, the Reinsurer does not act as the agent of the Insurer
for IRS purposes. The Reinsurer shall deposit employee FICA on short term
disability benefits paid. The Reinsurer will transfer the liability for the
employer matching FICA and issuance of W-2 forms for short term disability
benefits paid back to the employer of the disabled employee.

ARTICLE V. DURATION, RECAPTURE AND TERMINATION

A)   This Agreement shall govern the relationship of the parties until the
liability of the Reinsurer with respect to all policies reinsured hereunder
ceases. In accordance with the provisions of this Article, this Agreement can be
terminated by either party with respect to all prospective acceptances.      
Any partial or complete prospective termination of this Agreement must be made
in writing prior to October 1st of each year. Termination shall occur on the
desired effective date of termination or ninety days from receipt of notice,
whichever is later.   B)   After this Agreement has been inforce for one
(1) year from the effective date, the Insurer may increase or decrease the
Reinsured Percentage. The following schedule is the minimum Reinsured Percentage
for each disability policy in effect at the anniversary date of this Agreement.

         
Year 1 following notification
    75 %
Year 2 Following notification
    75 %
Year 3 following notification and thereafter
    50 %

Notification must be received by the Reinsurer not later than October 1 of the
year prior to the intended change. The Reinsured Percentage will remain at
current Reinsured Percentage absent any notification. The change in Reinsured
Percentage will occur at the next renewal date of the underlying reinsured
policy occurring after the anniversary of the change. Upon termination of this
Agreement, the Insurer may reduce the Reinsured Percentage to zero percent (0%)
five (5) years from the effective date of the termination. Notification must be
provided 90 days in advance.


6



--------------------------------------------------------------------------------



 



C)   The Reinsured Percentage governing any particular claim under a reinsured
policy will be that Reinsured Percentage in effect as of the date of disability.
  D)   As of the date termination becomes effective Reinsurer will provide
Insurer only with those necessary claims and financial services required to
manage any reinsured business.   E)   If Insurer becomes insolvent, as
determined by the state regulatory agency, this Agreement will terminate
automatically as of the date of insolvency as to all prospective acceptances by
the Reinsurer. Liabilities already incurred by the Reinsurer will be
administered in accordance with the Insolvency Article of this Agreement.

ARTICLE VI. NON-TRANSFERABILITY OF AGREEMENT
Neither the Insurer nor the Reinsurer shall, without prior consent of the other,
which shall not be unreasonably withheld, sell, assign, transfer, or otherwise
dispose of this Agreement, policies or policy liabilities covered by this
Agreement, or any interest in such Agreement, by voluntary or involuntary act,
by assumption agreement or otherwise, and any attempt to dispose of said
interests, without said consent, shall be null and void. Notwithstanding the
foregoing, Insurer or Reinsurer may arrange for a Third Party Administrator to
perform some or all of the obligations hereunder. So doing will not relieve the
Insurer or Reinsurer from the obligations hereunder, though, in the event that
the Third Party Administrator does not perform the obligations as stated herein.
ARTICLE VII. PARTIES TO THIS AGREEMENT

A)   This is an agreement solely between the Insurer and the Reinsurer. The
acceptance of reinsurance hereunder shall not create any right or legal relation
whatever between the Reinsurer and any of Insurer’s policyholders,
beneficiaries, representatives, sales representatives, employees or
shareholders.   B)   A failure or delay of either party to this Agreement to
enforce any of the provisions of this Agreement, or to exercise any option which
is herein provided, shall in no way be construed to be a waiver of such
provision.

7



--------------------------------------------------------------------------------



 



ARTICLE VIII. CONFIDENTIALITY

A)   The Insurer and the Reinsurer may come into the possession or knowledge of
confidential and proprietary information of the other in fulfilling obligations
under this Agreement. Insurer and the Reinsurer agree to hold such confidential
information in strictest confidence and to take all reasonable steps to ensure
that such confidential information is not disclosed in any form by any means by
each of them or by any of their employees or associates to third parties of any
kind, except by advance authorization. “Confidential information” means any
information which (1) is not generally available to the public, or (2) has not
been lawfully obtained by the parties prior to the date of disclosure to it by
the other, and includes but is not limited to:

  i)   Information or knowledge about each party’s products, processes,
services, finances, customers, research, computer programs, marketing and
business plans, claims management practices, and reserving methodology; and    
ii)   Any medical and other personal, individually identifiable information
about people or business entities with whom the parties do business, including
customers, prospective customers, vendors, suppliers, individuals covered by
insurance plans, and each party’s producers and employees.

B)   The Insurer and its agents, employees and representatives will not
represent themselves, in writing, as part of the Reinsurer, or refer, in
writing, to the Reinsurer in any policy forms or promotional materials, without
the prior written consent of the Reinsurer.

ARTICLE IX. INSOLVENCY
The Reinsurer agrees that all reinsurance under this Agreement shall be payable
by the Reinsurer on the basis of the liability of the Insurer under each policy
reinsured under this Agreement without diminution because of the insolvency of
the Insurer, and the Reinsurer assumes liability for such reinsurance as of the
effective dates of such policies. Any such payments by the Reinsurer shall be
made directly to the Insurer or to its liquidator, receiver, or statutory
successor. In the event of the insolvency of the Insurer, the liquidator,
receiver or statutory successor of the Insurer shall give written notice that a
claim is pending against the Insurer with respect to policies comprising the
Underlying Risk within a reasonable time after such claim is filed in the
insolvency proceedings. While the claim is pending, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Insurer or its liquidator or receiver or statutory successor.
The expense thus incurred by the Reinsurer shall be chargeable, subject to court
approval, against the Insurer as part of the expenses of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Insurer
solely as a result of the defense undertaken by the Reinsurer.

8



--------------------------------------------------------------------------------



 



Where two or more reinsurers are involved and a majority of interest elect to
defend a claim, the expense will be apportioned in accordance with the terms of
the reinsurance agreement as if the expense had been incurred by the Insurer.
ARTICLE X. ARBITRATION

A)   The parties explicitly agree that all differences, whether matters of fact,
law or mixed fact and law, which arise out of the interpretation or execution of
this Agreement, will be decided by arbitration except for those matters which
are left to the sole discretion of the Reinsurer or the Insurer under the terms
of this Agreement. The parties explicitly agree that arbitration shall be the
sole and exclusive remedy for all such differences, and that the arbitrators
will determine the interpretation of this Agreement in accordance with the usual
business and reinsurance practices rather than strict technicalities. Three
neutral arbitrators will decide any differences. They must be active or retired
officers of life insurance companies other than the two parties to this
Agreement or any of their subsidiaries. In addition, the officers may not be
former employees of the two parties to this Agreement or any of their
subsidiaries. One of the arbitrators is to be appointed by each party to this
Agreement, and the two arbitrators will select a third. If the two are not able
to agree on a third, the choice will be left to the President of the Society of
Actuaries or its successor. The arbitration shall be in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, or its
successor and will take place in Portland, Maine. This Agreement shall be deemed
binding upon the arbitrators for matters expressly agreed to herein. The
arbitrators’ decision shall be by majority vote, and no appeal shall be taken
from it. The judgment rendered by the arbitrators may be entered in any court
having proper jurisdiction. Expenses and fees for the arbitrators shall be
shared by the Insurer and the Reinsurer in equal portions.   B)   The
arbitrators may award only contractual damages to either party. In no event may
extra-contractual damages, including amounts available under any state or
federal Racketeer Influenced and Corrupt Organization Act (RICO), be awarded to
either party under this Agreement for breach of said agreement. However, the
arbitrators may allocate responsibility for 1) any extra-contractual amounts
awarded against the Insurer, or 2) any amounts representing extra-contractual
damages in a settlement, between the Insurer and the Reinsurer as set forth in
the Claims Article of this Agreement.   C)   The procedures specified in this
Article shall be the sole and exclusive procedures for the resolution of
disputes between the parties arising out of or relating to this Agreement;
provided, however, that a party may seek a preliminary injunction or other
preliminary judicial relief if in its judgment such action is necessary to avoid
irreparable damage. Despite such action the parties will continue to participate
in good faith in the procedures specified in this Article. All applicable
statutes of limitation shall be tolled while the procedures specified in this
Article are pending. The parties will take such action, if any, required to
effectuate such tolling.

9



--------------------------------------------------------------------------------



 



D)   Notwithstanding any other provision of this Article, in the event that
either party seeks, consents to, or acquiesces in the appointment of, or
otherwise becomes subject to, any trustee, receiver, liquidator, or conservator
(including any state insurance regulatory agency acting in such a capacity), the
other party shall not be obligated to resolve any claim, dispute, or cause of
action under this Agreement by arbitration and may elect to bring any action
with respect to such claim, dispute or cause of action in any court of competent
jurisdiction.

ARTICLE XI. YEAR 2000 COMPLIANCE
The Insurer and the Reinsurer each separately represents and warrants that it
has established a written project plan and budget to address Year 2000 issues,
and that its plan includes:

  i)   conducting an inventory and assessment of Year 2000 impacts to its
telecommunications and information systems, related software and hardware, and
its facilities (e.g., buildings and utilities);     ii)   conducting a review of
the Year 2000 preparedness of its significant business partners and suppliers;  
  iii)   correcting its Year 2000 problems and testing and validating its
conversion efforts, and     iv)   establishing contingency and avoidance plans.

Each party represents and warrants that all of its telecommunications and
information systems and related software and hardware have been found to be Year
2000 compliant, or will be made so on or before December 31, 1999. The Insurer
agrees to cooperate in good faith with the Reinsurer with respect to Year 2000
issues by sharing information with the Reinsurer about the status and progress
of the Insurer’s Year 2000 compliance work and with respect to testing and
validation. Reinsurer agrees to do the same. For purposes of this section, “Year
2000 compliant” means: manages and manipulates data involving dates with full
representation of year and century (i.e. YYYYMMDD) both internally and
externally to the Database, System or Application; follows standards for
acquisition, storage, presentation, and handling of dates including provisions
for leap year and leap centuries. This applies to data stored and retrieved,
reports, screens, and data that is sent or received.
ARTICLE XII. ERRORS AND OMISSIONS
Inadvertent and harmless delays, errors or omissions made in connection with
this Agreement or any transaction hereunder, except as otherwise stated in this
Agreement, shall not relieve either party from any liability which would have
attached had such delay, error or omission not occurred, provided that the fault
is rectified as soon as possible after discovery.

10



--------------------------------------------------------------------------------



 



ARTICLE XIII. APPLICABLE LAW
This Agreement is governed by the laws of the State of Maine,
ARTICLE XIV. MODIFICATION

A)   This Agreement constitutes the entire understanding between the Reinsurer
and the Insurer. Neither party shall be bound by any other representation made
before or after the date of this Agreement, unless it is made in writing, signed
by both parties and expresses by its terms an intention to modify this
Agreement.   B)   In the event that any one or more of the provisions of this
Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall be unimpaired.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their respective officers duly authorized so to do as of the date
set forth above.

      DUNCANSON & HOLT SERVICES,   SAFECO LIFE INSURANCE INC. (Managing Agent of
Reinsurer)   COMPANY (Insurer)
 
   
By /s/ Paul K.
Fields                                                                
  By /s/ John P.
Fenlason                                                                
 
   
Title V P Finance
  Title Sn V. P.
 
   
Date 8/30/99
  Date 11/4/99
 
   
/s/ Sharon Newton
  /s/ Joseph Allen Wymich
Witness
  Witness

11



--------------------------------------------------------------------------------



 



APPENDIX A-20
AGREEMENT YEAR 1999
January 1, 1999 to December 31, 1999
Member Reinsurers who have contracted with Duncanson & Holt Services, Inc., as
Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
Allianz Life Insurance Company of North America
    30,000       100.00 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.00 %

12



--------------------------------------------------------------------------------



 



Claims Management Agreement
Appendix B
I. Claims Management Services
In satisfaction of its obligations to assist the Insurer with the processing of
claims arising under policies reinsured in connection with the Group Short Term
Disability Reinsurance Treaty (“the Treaty”), the Reinsurer designates Claims
Service International, Inc. (“CSI”) to perform claims management services in
connection with the Treaty as set forth herein. The Insurer shall not be liable
to CSI for the services rendered under the Claims Management Agreement and shall
not bear any of the expenses incurred by CSI in connection with CSI’s
performance of services hereunder, except as may be expressly set forth herein.
The obligation of CSI to perform administrative services in connection with the
Treaty shall continue until such time as all reinsured claims have been paid,
unless other agreement is reached and becomes a written part of this Agreement.
II. Standard of Care
CSI will manage claims using the same standard of care, diligence and good faith
which Reinsurer exercises in the performance of its own business and shall be
consistent with prudent claim processing practices in the industry in compliance
with applicable laws.
III. Licenses
CSI will maintain all necessary licenses to perform the functions assigned to it
in this Claims Management Agreement. CSI shall execute any documents reasonably
required by the Insurer in order for the Insurer to comply with laws relating to
the third party administration of claims.
IV. Claims Administration Guidelines/Claims Data
The Insurer will direct all policyholders that insured individuals and their
assignees must provide notices of all reinsured disability claims, proofs of
loss and any supplemental statements of disability directly to CSI for
processing. CSI will communicate with all parties involved in the claims
management process using the identity of “Claims Advisory Agent” for the
Insurer. CSI, on behalf of the Reinsurer, will use Insurer STD claims forms,

13



--------------------------------------------------------------------------------



 



as modified to name CSI as the Claims Advisory Agent.
CSI will provide the Insurer with copies of all responses to Department of
Insurance (DOI) complaints. The Insurer will not retain individual STD claim
files except for copies of responses to DOI complaints. CSI will retain all
individual STD claims files and will store all such files for a period of ten
years after the closure of the file. CSI will destroy all claims files in a
manner to preserve confidentiality. Upon proper request, CSI shall provide
access to the books and records maintained by CSI for the purposes of
examination, audit and inspection by any insurance department which purports to
exercise jurisdiction over the business which is subject to the Treaty.
V. Payment of Claims/Authorization to Pay Claims
Upon receipt of claims, proofs of loss and/or supplemental statements of
disability, CSI, on behalf of the Reinsurer in accordance with Article IV of the
Treaty, will pay the claim or will take appropriate alternative action. The
Insurer or the policyholder will provide to CSI all necessary information to
verify eligibility and premium requirements, where such information has not
already been provided to the Reinsurer. CSI shall be responsible for mailing all
acknowledgment letters and claims denial letters.
In the event that CSI determines that a claim should be denied, CSI will send to
the claimant a notice of denial within 10 business days of the determination.
Any notice of denial will be sent directly to claimant and will state the reason
for denial. Procedures for appeals are to be included in the letter to the
claimant. A copy of the denial letter shall be forwarded to the policyholder
when applicable.
Beginning January 1, 1999, CSI will process and pay all claims made against the
policies reinsured under this Treaty for the Insurer. In connection therewith,
the Insurer will provide to CSI signatory authority on a block of the Insurer
drafts to be written against a the Insurer bank account. CSI shall be
responsible for mailing, at its expense, all communications that are required to
be mailed to claimants, including checks and EOBs.
CSI shall pay each claim under policies reinsured under the Treaty within the
time period allowed by the state in which the claimant resides. Before
suspending any payments, CSI will send to claimant a letter advising the
claimant that benefits will be suspended unless the claimant sends information
which in the judgment of CSI supports the continued payment of benefits. A copy
of this letter shall be forwarded to the policyholder, when applicable.

14



--------------------------------------------------------------------------------



 



VI. Claims Expenses
All STD claims expenses will paid by the Reinsurer. Normal claim expenses
include, but are not limited to, the following: medical records; Independent
Medical Exams; vendor costs; claim investigation and rehabilitation. It does not
include salaries of either the Insurer’s or Reinsurer’s employees.
VII. Right to Audit
At its discretion the Insurer, or its designated representative, has the right
to conduct random audits of STD claims reinsured under the Treaty. Such audits
shall be conducted by staff of the Insurer, or its designated representative, at
the expense of the Insurer and at the regular locations of CSI and/or the
Reinsurer during normal business hours. Access to all relevant policy
information and case data regarding reinsured claims shall be made available for
audit proceedings. The number of claims to be audited will be determined in the
sole discretion of the Insurer.
Results of audits by the Insurer shall be communicated to the Reinsurer in a
verbal summary followed by written documentation of the findings, including any
irregularities or problems identified.
VIII. Information Relating to Fraudulent Claims
CSI will provide to the Insurer, upon the Insurer’s request, a list of measures
that CSI uses to detect fraudulent claims.
IX. Responsibility of Reinsurer for Act of CSI
Reinsurer shall be responsible for all acts of CSI as if the Reinsurer had
itself performed said acts.
The signatures below constitute acceptance of the Claims Management Agreement by
all parties. Nothing contained in the Claims Management Agreement shall vary,
alter or affect any of the terms or conditions of the Group Short term
Disability Reinsurance Agreement. The Claims Management Agreement may be revised
only by changes agreed to by both parties and documented in writing.

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed this Claims Management Agreement on
the dates shown.

        DUNCANSON & HOLT SERVICES, SAFECO LIFE INSURANCE INC. (Managing Agent of
Reinsurer) COMPANY (Insurer)
 
   
By /s/ Paul K. Fields
  By /s/ John P. Fenlason
 
 
 
 
   
Title V P Finance
  Title Sr. V.P.
 
   
Date 8/30/99
  Date 11/4/99
 
   
/s/ Sharon Newton
 
/s/ Joseph Allen Wymich
Witness
  Witness

16



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO THE
GROUP SHORT TERM DISABILITY REINSURANCE AGREEMENT
This Amendment No. 1 (the “Amendment”) is effective as of July 1, 2006 and is
hereby made a part of and incorporated into the Group Short, Term Disability
Reinsurance Agreement effective January 1, 1999 (the “Agreement”) by and between
Symetra Life Insurance Company (formerly Safeco Life Insurance Company)
(hereinafter the “Insurer”) of Bellevue, Washington and Reliance Standard Life
Insurance Company doing business as Custom Disability Solutions (successor to
Integrated Disability Resources, Inc., formerly Duncanson & Holt Services,
Inc.), as Managing Agent (hereinafter the “Managing Agent”) for each of the
participating reinsurers collectively referred to in the Reinsurance Agreement
as the American Disability Reinsurance Underwriters Syndicate (“ADRUS”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.
Intending to be legally bound, Insurer and Managing Agent agree to amend the
Agreement as follows:

1.   ARTICLE I. GENERAL PROVISIONS, Paragraph C is amended to read as follows:

  C)   All new business proposals which are quoted using rates provided by the
Reinsurer shall be reinsured under this Agreement, except for new business
proposals produced:

  i)   by Meridian Benefits in the states of North Carolina, South Carolina and
Tennessee, or     ii)   from distribution channels and opportunities brought to
insurer by other reinsurance outlets, where discussions concerning such
opportunities are not initiated by the Insurer.

Otherwise, this Agreement represents, an exclusive reinsurance arrangement
between the parties with respect to new business proposals.
This Agreement will continue to represent an exclusive reinsurance arrangement
between the parties with respect to renewals for Policies which are in force and
reinsured with Reinsurer as of July 1, 2006. In the event the Reinsurer declines
to accept a renewal of any such policy, the Insurer may reinsure such policy
with another reinsurer.

2.   ARTICLE III. FINANCIAL RESPONSIBILITIES AND TRANSACTIONS, Section A), first
two paragraphs are amended to read as follows:       The Insurer shall remit
premium for reinsured group short term disability policies to the Reinsurer
within ninety (90) days from the date on which premium is due to the Insurer.

1



--------------------------------------------------------------------------------



 



The Insurer will follow all prudent procedures for premium collection and will
notify the Reinsurer of all reinsured policies for which premium is overdue by
ninety (90) days of the due date.
The third and fourth paragraphs under Section A) remain unchanged by this
Amendment.

3.   ARTICLE V. DURATION, RECAPTURE AND TERMINATION is amended to read as
follows:

ARTICLE V. DURATION, TERMINATION AND RECAPTURE

  A)   Duration. This Agreement shall govern the relationship of the parties
until the liability of the Reinsurer with respect to all policies reinsured
under this Agreement ceases.         Insurer agrees to continue an ongoing
active relationship with the Reinsurer for an initial period ending December 31,
2007.     B)   Termination.

  (i)   Without Cause, Subject to Section A in this Article VI, either party may
terminate this Agreement with respect to all prospective acceptances, at any
time by providing ninety (90) days prior written notice to the other party.    
(ii)   Insurer Insolvency. If Insurer becomes insolvent as determined by one or
more state regulatory agencies, this Agreement will terminate automatically as
of the date of insolvency as to all prospective acceptances. Liabilities already
incurred by the Reinsurer will be administered in accordance with the Insolvency
Article of this Agreement.     (iii)   Immediate Termination Rights
Notwithstanding the above, Insurer may terminate this Agreement upon the
occurrence of any of the following at any time by the giving of fifteen
(15) days prior written notice to the Managing Agent:

  a)   Either ADRUS or the Managing Agent ceases active underwriting operations;
    b)   A State Insurance Department or other regulatory authority orders
ADRUS, or any then-participating member of ADRUS, to cease writing business;    
c)   ADRUS, any then-participating member of ADRUS, or the Managing Agent: 1)
becomes insolvent, 2) is placed into liquidation or receivership, or 3) has
instituted against it proceedings for the appointment of a supervisor, receiver,
liquidator, rehabilitator, conservator or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations;

2



--------------------------------------------------------------------------------



 



  d)   ADRUS or the Managing Agent enters into a definitive written agreement to
directly or indirectly assign its interests in this Agreement and liability for
obligations under this Agreement to another party without the insurer prior
written consent;     e)   The Managing Agent has entered into a definitive
agreement to sell, substantially all of its assets without the Insurer’s prior
written consent; or     f)   ADRUS or the Managing Agent, has engaged in any of
the following: 1) a pattern or practice of failure by ADRUS or the Managing
Agent to pay claims on a timely basis, 2) a pattern or practice of failure by
ADRUS or the Managing Agent to abide by applicable federal or state laws, 3) a
pattern or practice of acts of bad faith conduct by ADRUS or the Managing Agent,
or 4) a pattern or practice of committing acts of negligent behavior by ADRUS or
the Managing Agent, in discharging the Reinsurer’s duties under this Agreement.

  C)   Recapture.         If the insurer terminates the Agreement effective on
January 1, 2008 or some other date in 2008, the recapture period shall be three
(3) years from the effective date of such termination.         If the Insurer
terminates the Agreement effective on or after January 1, 2009, the recapture
period shall be two (2) years from the effective date of such termination.      
  Recapture through any means will include 100% of the risk for the policies
unless other terms are agreed to by the Insurer and Reinsurer.     D)   The
Reinsured Percentage governing any claim under a reinsured policy will be that
Reinsured Percentage in effect as of the date of disability.     E)   As of the
date termination of the Agreement becomes effective, Reinsurer will provide
Insurer only with those necessary claim and financial services required to
manage any reinsured business Upon termination, Reinsurer will utilize renewal
methods, tools and procedures which are consistent with those in use for
renewals generally within Reinsurer’s overall block of business at the time
Insurer’s policies are being renewed.

4.   The Agreement is amended by the addition of the following Article, which is
applicable to ADRUS members for all ADRUS agreement years effective on or after
July 1, 2006.

ARTICLE XV. COLLATERAL REQUIREMENTS
If the amount of capital and surplus of any ADRUS member has been reduced by 50%
or more of the amount of capital and surplus as stated in such ADRUS member’s
most recent prior annual statutory statement filed with its state of domicile,
such ADRUS member shall deposite in trust with a trustee (which shall not be an
affiliate of such ADRUS member), and thereafter at all times maintain in such
trust, assets at least equal in value to such ADRUS member’s proportionate
amount of the reserves required to be maintained from time to time

3



--------------------------------------------------------------------------------



 



by ADRUS under sound actuarial principles and accepted statutory accounting
practices, with respect to reserves required for liabilities incurred by ADRUS
members under this Agreement on or after July 1, 2006.
Such ADRUS member may alternatively post a letter of credit to satisfy such
obligations. The trust or letter of credit arrangements, and all documentation
relating thereto, must be satisfactory in form and substance to Insurer in its
good faith discretion. The trust shall be terminated and the assets returned to
the ADRUS member, or the letter of credit returned for cancellation, if the
ADRUS member’s amount of capital and surplus increases by 10% of the amount of
capital and surplus as stated in such ADRUS member’s most recent prior annual
statutory statement filed with its state of domicile.
The parties acknowledge that the collateral obligations under this provision
predicated upon a reduction in surplus shall not be applicable if the ADRUS
member has already provided collateral or taken other lawful actions that allow
Insurer to receive full reserve credit with respect to the reinsurance ceded
under this Agreement.
All provisions of the Agreement not in conflict with the provisions of this
Amendment will continue unchanged.
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
in duplicate by the signatures of their duly authorized representatives as
indicated below.

     
CUSTOM DISABILITY SOLUTIONS.
  SYMETRA LIFE INSURANCE COMPANY
Managing Agent of Reinsurer
   
 
   
By:     /s/ Paul K. Fields
  By:     /s/ Michael Fry
 
   
Name:    Paul K. Fields
  Name:      Michael Fry
 
   
Title:      CFO
  Titles:      VP
 
   
Date:      8/16/2006
  Date:     8/17/2006

4



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2
TO THE
GROUP SHORT TERM DISABILITY REINSURANCE AGREEMENT
This Amendment no. 2 (“Amendment”) is hereby made a part of and incorporated
into the Group Short Term Disability Reinsurance Agreement which was effective
January 1, 1999 (“Agreement”) by and between Symetra Life Insurance Company
(formerly Safeco Life Insurance Company) (“Insurer”) of Bellevue, Washington and
Reliance Standard Life Insurance Company doing business as Custom Disability
Solutions (successor to Integrated Disability Resources, Inc., formerly
Duncanson & Holt Services, Inc.), as Managing Agent (“Managing Agent”) for each
of the participating reinsurers collectively referred to in the Agreement as the
American Disability Reinsurance Underwriters Syndicate (“ADRUS”). Capitalized
terms not otherwise defined herein shall have the meaning ascribed to them in
the Agreement.
Intending to be legally bound, Insurer and Managing Agent agree to amend the
Agreement as follows:
Effective January 1, 1999, Appendix A-20 appearing in the Agreement is amended
to read as follows:
APPENDIX A
AGREEMENT YEAR 1999
January 1,1999 to December 31,1999
Member Reinsurers who have contracted with Duncanson & Holt Services, Inc. as
Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER[S]   PARTICIPATION
PARTICIPATION
UNUM Life Insurance Company of America
  $ 30,000       100 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100 %

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in duplicate by the signatures of their duly authorized representatives as
indicated below.

              CUSTOM DISABILITY SOLUTIONS,         Managing Agent of Reinsurer  
SYMETRA LIFE INSURANCE COMPANY
 
           
By:
  /s/ Paul K. Fields   By:   /s/ David C. Fry
 
           
Name:
  Paul K. Field   Name:   David C. Fry
 
           
 
  CFO   Title:   Senior Actuary & AVP
 
           
 
  12/7/2006   Date:   12/8/2006

2



--------------------------------------------------------------------------------



 



APPENDIX A-l
AGREEMENT YEAR 2000
January 1, 2000 to December 31, 2000
Member Reinsurers who have contracted with Duncanson & Holt Services, Inc. as
Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
UNUM Life Insurance Company of America
  $ 30,000       100.0 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

1



--------------------------------------------------------------------------------



 



APPENDIX A-2
AGREEMENT YEAR 2001
January 1, 2001 to December 31, 2001
Member Reinsurers who have contracted with Duncanson & Holt Services, Inc. as
Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
UNUM Life Insurance Company of America
  $ 30,000       100.0 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

2



--------------------------------------------------------------------------------



 



APPENDIX A-3
AGREEMENT YEAR 2002
January 1, 2002 to December 31, 2002
Member Reinsurers who have contracted with Integrated Disability Resources, Inc.
as Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
UNUM Life Insurance Company of America
  $ 30,000       100.0 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

3



--------------------------------------------------------------------------------



 



APPENDIX A-4
AGREEMENT YEAR 2003
January 1, 2003 to December 31, 2003
Member Reinsurers who have contracted with Integrated Disability Resources, Inc.
as Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
UNUM Life Insurance Company of America
  $ 30,000       100.0 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

4



--------------------------------------------------------------------------------



 



APPENDIX A-5
AGREEMENT YEAR 2004
January 1, 2004 to December 31, 2004
Member Reinsurers who have contracted with Integrated Disability Resources, Inc.
as Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
UNUM Life Insurance Company of America
  $ 30,000       100.0 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

5



--------------------------------------------------------------------------------



 



APPENDIX A-6
AGREEMENT YEAR 2005
January 1, 2005 to December 31, 2005
Member Reinsurers who have contracted with Integrated Disability Resources, Inc.
as Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
UNUM Life Insurance Company of America
  $ 30,000       100.0 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

6



--------------------------------------------------------------------------------



 



APPENDIX A-7
AGREEMENT YEAR 2006
January 1, 2006 to December 31, 2006
Member Reinsurers who have contracted with Custom Disability Solutions as
Managing Agent of ADRUS and their levels of participation are as follows:

                      DOLLAR   PERCENTAGE MEMBER REINSURER   PARTICIPATION  
PARTICIPATION
Reliance Standard Life Insurance Company
  $ 30,000       100.0 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

7



--------------------------------------------------------------------------------



 



APPENDIX A-8
AGREEMENT YEAR 2007
January 1, 2007 to December 31, 2007
Member Reinsurers who have contracted with Custom Disability Solutions as
Managing Agent of ADRUS and their levels of participation are as follows:

                  MEMBER   DOLLAR   PERCENTAGE REINSURER   PARTICIPATION  
PARTICIPATION
Reliance Standard Life Insurance Company
  $ 30,000       100.0 %
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

8



--------------------------------------------------------------------------------



 



APPENDIX A-9
AGREEMENT YEAR 2008
January 1, 2008 to December 31, 2008
Member Reinsurers who have contracted with Custom Disability Solutions as
Managing Agent of ADRUS and their levels of participation are as follows:

                  MEMBER   DOLLAR   PERCENTAGE REINSURER   PARTICIPATION  
PARTICIPATION
Reliance Standard Life Insurance Company
  $ 30,000       100.0 %
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

9



--------------------------------------------------------------------------------



 



APPENDIX A-10
AGREEMENT YEAR 2009
January 1, 2009 to December 31, 2009
Member Reinsurers who have contracted with Custom Disability Solutions as
Managing Agent of ADRUS and their levels of participation are as follows:

                  MEMBER   DOLLAR   PERCENTAGE REINSURER   PARTICIPATION  
PARTICIPATION
Reliance Standard Life Insurance Company
  $ 30,000       100.0 %
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100.0 %

10



--------------------------------------------------------------------------------



 



APPENDIX A-11
AGREEMENT YEAR 2010
January 1, 2010 to December 31, 2010
Member Reinsurers who has contracted with Custom Disability Solutions as
Managing Agent of ADRUS and their levels of participation are as follows:

                      Dollar     Percentage   Reinsurer   Participation    
Participation  
 
               
Reliance Standard Life Insurance Company
  $ 30,000       100 %
 
               
TOTAL AUTHORIZED PARTICIPATION
  $ 30,000       100 %

11